In re Millet, H. David; — Defendant(s); applying for supervisory and/or remedial writs; Parish of St. John the Baptist, Fortieth Judicial District Court, Div. “A”, No. 93-0359; to the Court of Appeal, Fifth Circuit, No. 94-KW-0201.
Writ granted in part and denied in part. Evidence that, in the past, defendant touched the legs and genital areas of female prepubescent or adolescent children, or that he attempted to touch these children’s genital regions, is admissible “other crimes” evidence at trial of the two counts listed in the original bill of information and dealing with conduct occurring in a school bus on April 23, 1993. Evidence as to dissimilar, more egregious, conduct alleged to have been perpetrated by defendant upon children in the past is not admissible at trial of these two counts. State v. Jackson, 625 So.2d 146, 150-152 (La.1993), and cases cited therein. We express no opinion as to the admissibility of prior acts or “other crimes” evidence with respect to Count 3 of the superceding grand jury indictment obtained by the state after the trial court ruled on the admissibility of the state’s Prieur evidence, as that question is not properly before us.
DENNIS, J., not on panel.